Citation Nr: 0125801	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-16 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION


The veteran had active service from November 1990 to November 
1998.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for tinnitus and assigned a 10 percent disability 
evaluation, and for hearing loss and assigned a 0 percent 
disability evaluation.  Service connection for residuals of a 
left shoulder injury and irritable bowel syndrome was denied.  

The Board notes that the RO, by rating decision dated in 
February 1999, granted service connection for hemorrhoids, 
and assigned a 0 percent disability evaluation and for 
herniated nucleus pulposus, L3-4 and L4-5, and assigned a 
zero percent evaluation.  The veteran was notified of that 
decision by letter dated in March 1999.  In April 2000, the 
veteran submitted a notice of disagreement pertaining to 
those issues.  A notice of disagreement must by filed within 
one year from the date that the RO mails notice of the 
determination.  Otherwise, the determination will become 
final.  38 C.F.R. § 20.302.  The RO notified the veteran that 
his notice of disagreement was untimely, by letter dated May 
10, 2000.  That decision is final.  

A VA Form 9 was received in August 2000.  However, inasmuch 
as the RO determined that the veteran's notice of 
disagreement was not timely filed, the Board need not reach a 
discussion of the timeliness of the veteran's VA Form 9, and 
thus, Marsh v. West, 11 Vet. App. 468 (1998) is not for 
application.  Therefore, the issues of evaluation of 
hemorrhoids and a herniated nucleus pulposus are not before 
the Board.  

The Board further notes that in his substantive appeal, VA 
Form 9, received in August 2000, the veteran indicated that 
he desired to attend a hearing before a member of the Board 
in Washington, D. C.  A hearing was scheduled in September 
2001 and the veteran and his representative were notified of 
the time and place of the hearing, by letter dated in August 
2001.  However, the veteran failed to report for the hearing.  
Thus, the hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(b) & (d) (2001).


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular evaluation 
for tinnitus.

2.  The evidence does not show that tinnitus has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected tinnitus, including on an extraschedular 
basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2001); Veterans Claims Assistance Act of 2000, 
(codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
38 C. F. R. § 3.159 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In his April 1999 application for compensation, the veteran 
stated that he had ringing in his ear.  

On VA audiology examination in March 2000, the diagnoses 
included bilateral, constant tinnitus of moderate intensity.  


In his notice of disagreement, received in April 2000, the 
veteran expressed disagreement with the initial disability 
evaluation of 10 percent.  He reported that he was affected 
with tinnitus in both ears.  He stated that left ear tinnitus 
kept him awake at night and interfered with his hearing 
during the day.  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the March 2000 rating decision of the reasons and bases for 
the denial of his claim.  He was further notified of this 
information in the May 2000 statement of the case.  The Board 
concludes that the discussions in the March 2000 rating 
decision, as well as in the statement of the case, which were 
both sent to the veteran, informed him of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, (U. S. 
C. A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of the claim.  The Board notes that the 
veteran failed to report for a scheduled hearing.  The duty 
to assist is not a one-way street.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  There is sufficient evidence of record to decide 
the claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Criteria and Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection for tinnitus in 
March 2000.  Because he has appealed the initial rating, the 
Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Diagnostic Code 6260 provides a maximum 10 percent disability 
rating for tinnitus.  38 C.F.R. § 4.87 (2001).  The Board 
finds no other provision upon which to assign a higher 
rating.  Because the veteran has been awarded the maximum 
schedular rating available for tinnitus, the Board finds that 
consideration of the Rating Schedule does not provide any 
basis for the award of a higher rating. 

We note that implied in the veteran's statements is an 
allegation that he should receive separate ratings for each 
ear for tinnitus.  However, he cites to no authority in 
support of that proposition and we have been unable to locate 
a provision allowing tinnitus to be rated on a unilateral or 
bilateral basis.  The veteran has tinnitus.  The maximum 
schedular rating for tinnitus is 10 percent and the veteran 
is receiving a 10 percent disability evaluation for his 
tinnitus.  Thus, a higher evaluation is not available.  

In addition, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that the veteran's tinnitus has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  While the veteran stated that 
tinnitus interferes with sleep at night and hearing during 
the day, there is no medical opinion that the veteran is 
unemployable as a result of tinnitus.  In sum, there is no 
competent opinion of record to the effect that the veteran's 
service-connected tinnitus results in marked interference 
with employment as to render impractical the application of 
the regular schedular standards.  Similarly, there is no 
evidence of frequent hospitalizations.  


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

